Title: Enclosure: Ferdinand R. Hassler to Robert Patterson, 2 December 1816
From: Hassler, Ferdinand Rudolph
To: Patterson, Robert


            
              Dear Sir!
              NewArk New Jersey 2d Decr 1816.
            
            Mrs Hassler told me You had mentioned her last Summer that it was desired a good Watchmaker would establish himself in the neighbourhood of President Jefferson. She made then the offer to a new arived Swiss who declined.
            In Elisabethtown is a Swiss gentleman,  with whom I got ack acquainted in London on his passage here, where he was made prisoner of war with all his family, being taken on the passage, his name is Montandon he has several sons, daughters, & a son in Law with him, all working in the watchmaking line, from its first till the boxes, which they are now since their arival t in this country, engaged t very assiduously to make and of all  forms & fashions, gold & Silver &c to the great number of movement which he has brought with him. They are properly intended to settle on Land in the Interior, after being well
			 acquainted with the country & language, & having realised the stock of watches &c which they brought with, they are a very industrious and agreable family; the old gentleman says his
			 son
			 in Law is as good a watchmaker in every part as may be found in their Country, the mountains of Neufchatel. As he would have sufficient means to begin an establishment, if he could find a good
			 locality for so doing, and is desirous of it, he would be a man suitable and well recomandable for a situation like mentioned, but would of course wish some nearer particulars & need some
			 direction for the begining upon the proper place of his settlement & the Kind of work or comerce in his line which he would have provide with particularly; if the place You have mentioned is
			 not
			 yet occupied You would oblige me by more particular informations upon the Subject which I would communicate to him.
            I hope the present cold weather has not yet affected You with colds & all the usual consequences as we have some instances of it in our house, though none dangerous for generally speaking we are all prety well.
            Please to present all our best wishes to Your whole family
            I am in  daily expectation of an answer from the Treasury Dept upon to my first Report upon the Survey & hope it will enable me to move again out for it which will procure me the pleasure to see You
            
              I remain with most perfect esteem & attachment
              Your most affectiontate
              F: R: Hassler
            
          